DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 10,434,471 B2.
The abstract and the claims w/in this U. S. Pat. 10,434,471 B2 describe the use of a catalytic composition comprising non-crystalline (i. e. “amorphous”) copper oxide dispersed on a cobalt oxide spinel support for the abatement of NOx out of an exhaust gas by converting it into harmless nitrogen gas at temperatures that are less than 500 oC w/out the use of a reductant.  The composition was prepared by using an incipient wetness impregnation technique (please note at least the abstract as well as claims 2 and 5 in this U. S. Pat. 10,434,471 B2).  The cobalt oxide spinel is in the form of nanoparticles 
Thus, the discussed portions of this U. S. Pat. 10,434,471 B2 reasonably seem to meet all of the limitations described in all of the Applicants’ claims 1-19.

References Made of Record
The following additional art from the search of the U. S. examiner is also made of record:
EP 3 400 101 A1 describing the use of an amorphous oxide w/ a spinel for the purposes of desulfurization (please note the English abstract associated w/ this EP 3 400 101 A1), and also U. S. Pat. 9,663,725 B2 which describes the use of an amorphous catalytic composition containing copper oxide, zinc oxide and also optionally cerium oxide for the purposes of desulfurizing a hydrocarbon feed (please also note the abstract associated w/ this U. S. Pat. 9,663,725 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736